 Case 2:19-cr-00642-VAP Document 381-1 Filed 05/25/21 Page 1 of 2 Page ID #:7704



 1   David A. Warrington
 2   David.warrington@kutakrock.com
     KUTAK ROCK LLP
 3   901 East Byrd Street, Suite 1000
 4   Richmond, Virginia 23219
     Telephone: (202) 828-2438
 5   Facsimile: (202) 828-2400
 6
     Attorney for Defendant Imaad Shah Zuberi
 7
 8                           UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,              Case No.: 2:19-cr-00642-VAP
11                                               No.: 2:20-cr-00155-VAP
12              Plaintiff,
                                            [PROPOSED] ORDER GRANTING
13                                          DEFENDANT IMAAD ZUBERI’S
14        v.                                EX PARTE APPLICATION TO
                                            GRANT CLEARED COUNSEL
15   IMAAD SHAH ZUBERI,                     ACCESS TO THE UNDER-SEAL
16                                          SENTENCING TRANSCRIPT,
                Defendant.
                                            INCLUDING CLASSIFIED
17                                          PORTIONS
18
                                            The Honorable Virginia A. Phillips
19
20
21
22
23
24
25
26
27
28
        [PROPOSED] ORDER GRANTING APPLICATION TO GRANT CLEARED
        COUNSEL ACCESS TO THE UNDER-SEAL SENTENCING TRANSCRIPT
 Case 2:19-cr-00642-VAP Document 381-1 Filed 05/25/21 Page 2 of 2 Page ID #:7705



 1                                   [PROPOSED] ORDER
 2         This Court, having considered Defendant Imaad Zuberi’s Ex Parte Application to
 3   Grant Cleared Counsel Access to the Under-Seal Sentencing Transcript, Including
 4   Classified Portions hereby GRANTS the application and ORDERS the following relief:
 5         1.     The court reporter shall provide the entire sealed sentencing transcript, in
 6   this matter to the appropriate parties to allow Mr. Zuberi’s counsel, who have obtained
 7   the required security clearance, access to the complete transcript.
 8         IT IS SO ORDERED.
 9
      Dated: May __, 2021
10                                          The Honorable Virginia A. Phillips
11                                          United States District Judge

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                    1
         [PROPOSED] ORDER GRANTING APPLICATION TO GRANT CLEARED
         COUNSEL ACCESS TO THE UNDER-SEAL SENTENCING TRANSCRIPT
